Citation Nr: 0722480	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for deviated nasal 
septum.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for left thumb and hand 
disability.

6.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to 
February 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  A travel Board hearing was conducted 
in April 2006 at the Boston RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist claimants includes the duty to request 
pertinent records.  38 C.F.R. § 3.159(c).  In this case, the 
appellant has submitted several medical statements from 
various physicians in support of his claimed disabilities.  
However, the physicians' treatment notes and/or records have 
not been requested or obtained by VA.  In view of the absence 
of any documented in-service injury, these records may be 
highly probative to establishing the incurrence of injury in 
service as claimed by the appellant and determining the 
appellant's credibility in this matter.  Therefore, these 
records should be obtained and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
VA should obtain the private treatment 
records and/or notes of the following 
medical doctors:  Biber, Bell, Lessell, 
Levine, Martin, Stirrat, and Leavitt.  All 
attempts to obtain these records should be 
documented and associated with the claims 
folder.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




